Citation Nr: 1550869	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  09-49 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to an increased rating in excess of 40 percent for residuals of lumbar strain.

2. Entitlement to an increased rating in excess of 30 percent for residuals of right inguinal herniorrhaphy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active military service from July 1986 to August 1990.

This appeal comes to the Board of Veterans' Appeals (Board) from May 2009 and January 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In a June 2013 rating decision, the RO granted an increased rating of 40 percent for residuals of lumbar strain.  The increased rating constitutes a partial grant of benefits, such that the increased rating issue remains on appeal and is for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Veteran requested a hearing before a Veterans Law Judge on both a December 2009 and a January 2011 VA Form 9, Appeal to Board of Veterans' Appeals, that were filed in connection with the claim for an increased rating for residuals of right inguinal herniorrhaphy and the claim for an increased rating for residuals of lumbar strain, respectively.

In a January 2013 statement, the Veteran clarified that he wished to participate in a Board videoconference hearing on both issues.  The Veteran has a right to request a hearing before the issuance of a Board decision.  38 U.S.C.A. § 20.700 (2015).

The Veteran has not yet been afforded the requested Board videoconference hearing; therefore, a remand is required to schedule a Board videoconference hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before the Board via videoconference for the above listed issues.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




